    Case: 1:19-cr-00014-MRB Doc #: 18 Filed: 06/29/19 Page: 1 of 5 PAGEID #: 30




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                        :
                                                 :
                      Plaintiff,                 :
                                                 :
       vs.                                       :                 Case No. 1:19CR14
                                                 :
TIMOTHY BRITTON,                                 :                 Judge Barrett
  a/k/a “Kelvin Sanders,”                        :
                                                 :
                      Defendant.                 :                 (Hearing Requested)


                            MOTION TO SUPPRESS EVIDENCE

       Now comes Timothy Britton, a/k/a Kelvin Sanders, by and through counsel, and hereby

moves the Court to suppress any and all evidence seized from him and the vehicle he was driving

on October 29, 2018, based on violations of his Fourth Amendment rights. Mr. Britton further

moves the Court for an Order suppressing any and all statements made by him as the poisonous

fruits of the unlawful stop, search, and arrest. The grounds for this Motion are set forth in the

attached memorandum.

                                            Respectfully Submitted,

                                            DEBORAH L. WILLIAMS
                                            Federal Public Defender

                                            s/ Karen Savir
                                            Karen Savir (KY92002)
                                            Assistant Federal Public Defender
                                            Chiquita Center
                                            250 E. 5th Street, Suite 350
                                            Cincinnati, Ohio 45202
                                            (513) 929-4834

                                            Attorney for Defendant
                                            Timothy Britton
     Case: 1:19-cr-00014-MRB Doc #: 18 Filed: 06/29/19 Page: 2 of 5 PAGEID #: 31




                            MEMORANDUM IN SUPPORT OF MOTION
    1. Relevant Facts
    On October 29, 2018, at approximately 7:30 p.m., Cincinnati police officer Caleb Sarchet

pulled over Timothy Britton in a black Chevrolet Impala at 508 Findlay Street. According to the

officer, Mr. Britton failed to activate his turn signal until the car was already in the intersection.

After initiating the traffic stop based on an alleged improper turn, the office approached Mr.

Britton’s vehicle and requested that Mr. Britton roll down his window because the window tint

was dark. When Mr. Britton rolled down his windows, Officer Sarchet allegedly smelled the odor

of marijuana and observed a digital scale with “drug residue” sitting in the cup holder in plain

view. As a result, Mr. Britton was removed from the vehicle, frisked for weapons, and placed in

the back of a police cruiser. The officer’s subsequent search of the vehicle recovered a digital

scale, marijuana inside a plastic container in the center console, a .9mm Taurus pistol with the

safety on, and nine rounds of ammunition. On the way to the Hamilton County Justice Center, Mr.

Britton allegedly told Officer Sarchet that the marijuana and pistol were his and that he needed the

firearm for protection. 1

    Mr. Britton was ultimately charged with having a weapon under disability, carrying a

concealed weapon, improper transportation of a firearm in a motor vehicle, drug paraphernalia,

and drug possession. He was also cited for window tint and improper change of course in violation

of O.R.C. § 4513.241 and CMC § 506.80. While the state charges were pending, the government

adopted the case for federal prosecution. On February 13, 2019, Timothy Britton was charged in




1
  Notably, Officer Sarchet did not activate his body camera when he initiated contact with Mr. Britton, and there is
no mobile video recording of Britton’s transport to the Justice Center when Mr. Britton allegedly made
incriminating statements in the back of a police car.
     Case: 1:19-cr-00014-MRB Doc #: 18 Filed: 06/29/19 Page: 3 of 5 PAGEID #: 32




a one-count federal indictment with possession of a firearm by a prohibited person in violation of

18 U.S.C. § 922(g)(1).

    2.    Argument
         An ordinary traffic stop by a police officer is a “seizure” within the meaning of the Fourth

Amendment. Delaware v. Prouse, 440 U.S. 648 (1979). For a vehicle stop based on a vehicular

infraction to be constitutional, an officer must have probable cause to conclude that such infraction

has occurred or is occurring. Whren v. United States, 517 U.S. 806 (1996); Gaddis v. Redford

Twp., 364 F.3d 763, 771 (6th Cir. 2014). Probable cause is defined as “reasonable grounds for

belief, supported by less than prima facia proof but more than mere suspicion.” United States v.

Jackson, 470 F.3d 299, 306 (6th Cir. 2006); United States v. Ferguson, 8 F.3d 385, 392 (6th Cir.

1993). This is a significant hurdle. See, e.g. United States v. Freeman, 209 F.3d 464 (6th Cir. 2000)

(police officer’s observation of the passage of the defendant’s vehicle across the traffic line did

not amount to “probable cause” justifying the initiation of a traffic stop). The government

shoulders the burden of proof in demonstrating the legality of the traffic stop. United States v.

Herndon, 501 F.3d 683, 692 (6th Cir. 2007).

         In Mr. Britton’s case, the Cincinnati Police Department Trial Preparation Report indicates

that the Chevrolet Impala with an Ohio plate bearing a registration of HOF3657 was stopped for

“its traffic violation.” Mr. Britton was cited for two vehicular infractions: an improper change of

course and illegally tinted windows. Therefore, law enforcement needed probable cause to believe

that Mr. Britton violated Ohio’s statute governing the alleged vehicular infraction(s). 2


         2
           Cincinnati’s traffic code governing a vehicle’s change of course is C.M.C. § 506-80, which states, in
relevant part, “No person shall turn a vehicle in an intersection unless the vehicle is in a proper position upon the
roadway….” Ohio’s statute governing vehicular window tinting, O.R.C. § 4513.241, states, in relevant part:
         (D) No person shall install in or on any motor vehicle, any glass or other material that fails to conform to the
         requirements of this section…
         (G) This section does not apply to the manufacturer’s tinting or glazing of motor vehicle windows or
         windshields that is otherwise in compliance with or permitted by federal motor vehicle safety standard
    Case: 1:19-cr-00014-MRB Doc #: 18 Filed: 06/29/19 Page: 4 of 5 PAGEID #: 33




        Mr. Britton submits that the evidence adduced at the suppression hearing, to include video

recordings of the traffic stop itself, will show that Officer Sarchet’s decision to pull Mr. Britton’s

car over was not supported by probable cause. Because the traffic stop was unjustified at its

inception, the evidence found in the subsequent search must be suppressed.

   3.   Conclusion
        Based on the foregoing, Mr. Britton respectfully requests that this Court suppress any and

all evidence seized, including physical evidence and statements, based on violations of his rights

under the Fourth Amendment to the United States Constitution.

                                                 Respectfully Submitted,


                                                 DEBORAH L. WILLIAMS
                                                 Federal Public Defender

                                                 s/ Karen Savir
                                                 Karen Savir (KY92002)
                                                 Assistant Federal Public Defender
                                                 Chiquita Center
                                                 250 E. 5th Street, Suite 350
                                                 Cincinnati, Ohio 45202
                                                 (513) 929-4834

                                                 Attorney for Defendant
                                                 Timothy Britton




        number two hundred five…See Ohio Admin. Code 4501-41-03(A)(3)(window tinting must allow at least 50
        percent of the light to pass through).
    Case: 1:19-cr-00014-MRB Doc #: 18 Filed: 06/29/19 Page: 5 of 5 PAGEID #: 34




                                CERTIFICATE OF SERVICE

        I hereby certify that a true and accurate copy of the Defendant’s Motion for Bond was
served electronically upon Ashley Brucato Assistant United States Attorney, Office of the United
States Attorney, 221 E. Fourth St., Suite 400, Cincinnati, Ohio, 45202, this 29th day of June 2019.

                                             /s Karen Savir
                                             Karen Savir (KY92002)
                                             Assistant Federal Public Defender
